Citation Nr: 1025816	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  09-14 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from June 1952 until February 
1975.  His active duty included foreign service in the Republic 
of Vietnam.  

These matters are before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  Specifically, in an April 2008 rating decision, 
service connection was granted for PTSD and a 30 percent rating 
was assigned, effective August 2, 2007.  In a March 2009 rating 
decision, a TDIU was denied.  


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's PTSD has 
been manifested by disturbances in motivation and mood and 
difficulty in establishing and maintaining effective work 
relationships; however, his symptoms do not include suicidal 
ideation, speech or communication difficulties, near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively, spatial 
disorientation, neglect of personal appearance or hygiene, and 
generally he has not shown a level of occupational and social 
impairment characterized by  deficiencies in most areas.




CONCLUSION OF LAW

The criteria for an initial rating 50 percent for service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.

First, VA has a duty under the VCAA to notify a Claimant and any 
designated representative of the information and evidence needed 
to substantiate a claim.  In this regard, letters to the Veteran 
from the RO (to include letters in December 2007 and October 
2008) specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish entitlement 
to service connection on a direct and presumptive basis, and of 
the division of responsibility between the Veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters by: 
(1) informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informing the Veteran about the information and evidence VA would 
seek to provide; and (3) informing the Veteran about the 
information and evidence he was expected to provide.  Moreover, 
the October 2008 letter explained how VA establishes disability 
ratings and effective dates as required under Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The matters were 
subsequently readjudicated in 2009, curing any timing defect.   
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Accordingly, no further development is required with respect to 
the duty to notify.

Second, VA has made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information 
and evidence associated with the claims file consist of his 
service treatment records (STRs), service personnel records 
(SPRs), VA medical treatment records, private post-service 
medical treatment records, VA examinations, and statements from 
the Veteran.  There is no indication that there is any additional 
relevant evidence to be obtained by either VA or the Veteran.

Increased Rating for PTSD

Pertinent Laws and Regulations and Background

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4 (2009).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability 
must be considered in the context of the whole-recorded history, 
including service treatment records.  38 C.F.R. §§ 4.2, 4.41 
(2009).  The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment, 
and the effect of pain on the functional abilities.   
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.3 (2009).

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having been 
allowed) but not yet ultimately resolved, as is the case herein, 
remains an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations may be assigned for separate 
periods of time, but only if such distinct periods are shown by 
the competent evidence of record during the pendency of the 
appeal, a practice known to the US Court of Appeals for Veterans 
Claims as "staged" ratings.  Id. at 126.

The Veteran's PTSD has been assigned an initial rating of 30 
percent under DC 9411.  As already noted, the RO granted service 
connection upon rating decision in April 2008 and assigned the 30 
percent rating, effective from August 3, 2007, the date of the 
original claim for service connection.  Under DC 9411, a 30 
percent rating is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 
9411 (2009).

A GAF rating is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental-
health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994) (DSM-IV).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.

While the Rating Schedule does indicate that the rating agency 
must be familiar with the DSM IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 
(2009).  Rather, GAF scores are but one factor to be considered 
in conjunction with all the other evidence of record.  

Words such as "mild," "slight," "moderate," and "serious," 
are not defined in VA's Schedule for Rating Disabilities [or in 
the DSM-IV].  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2009).  
It should also be noted that use of such terminology by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  See 38 C.F.R. §§ 4.2, 4.6 
(2009).  

A review of the evidence reflects that PTSD was first diagnosed 
by a private medical assistant (MA) in August 2007.  At that 
time, the Veteran exhibited symptoms of intrusive thought, 
traumatic nightmares, sleep disturbances, irritability, 
hypervigilance, startle response, and memory/concentration 
problems.  For the exam, the veteran was cooperative and wore 
normal attire.  His mood was anxious and his affect was 
restricted.  His judgment and insight were limited.  There was no 
current suicidal or homicidal ideation.  The examiner stated that 
the Veteran's symptoms interfered significantly with his 
personal, social, and professional life.  His hypervigilance and 
hyperarousal had interfered with his productivity at work.  His 
problems with memory and concentration negatively impacted his 
ability to learn new skills.  Because of his hyperirritability, 
he was severely compromised in his ability to initiate or sustain 
work relationships.  Because of his isolating behaviors, his 
feelings of estrangement, and his hyperirritability, he was also 
severely compromised in his ability to initiate or sustain social 
relationships.  Due to the severity and chronicity of his 
symptoms, his prognosis for recovery was poor.  His GAF score was 
37.  The examiner considered him to be permanently and totally 
disabled and unemployable.  It is noted that the medical 
assistant's report was co-signed by a private doctor of 
philosophy (Ph.D.).

The private MA reported in a February 2008 statement that she 
continued to see the Veteran for his PTSD symptoms.  Her report 
was again co-signed by a private Ph.D.  She noted that the 
Veteran expressed deep frustration with his inability to recall 
the names of those he served with in Vietnam.  He presented as 
more agitated than on his last visit.  His nightmares were more 
frequent, and he continued to experience significant disturbance 
in all areas of his life.  She continued to consider him to be 
permanently and totally disabled and unemployable.  His GAF score 
continued to be 37.  She also indicated that additional health 
conditions included diabetes mellitus, hypertension, multiple 
heart attacks, and an elbow injury.  

When examined by VA in April 2008, the Veteran reported 
difficulties since the 1970s with current worsening of symptoms 
of sleep disturbances, nightmares, intrusive thoughts, startle 
response, hypervigilance, and avoidance behaviors secondary to 
wartime experiences.  There were no reported suicide attempts or 
panic attacks.  His visited a psychiatric provider every 3-4 
months and had not had inpatient treatment.  He did not currently 
take psychotropic medications.  He worked in construction until 
2000 when he retired.  He could independently complete activities 
of daily living.  At the time of this exam, he was married and 
had one child.  He accomplished chores around the house, had a 
few friends, and pursued recreational and leisure pursuits.  

On mental status examination, the Veteran was alert, cooperative, 
and casually and appropriately dressed.  He answered question and 
volunteered information.  There were no loose associations, 
flight of ideas, bizarre motor movements or tics.  His mood was 
calm, and his affect was appropriate.  There was no impairment of 
thought processes or communication.  There were no delusion, 
hallucinations, ideas of reference, or suspiciousness.  He denied 
any homicidal or suicidal ideation or intent.  He reported 
nightmares and intrusive thought.  He was oriented to person, 
time, and place.  His memory, both remote and recent, appeared 
adequate.  His insight and judgment appeared adequate.  The 
examiner diagnosed PTSD and provided a GAF score of 67.  He was 
found capable of managing his own financial affairs.  The 
examiner noted that when the Veteran worked, he worked regularly 
in construction.  He was not anxious or irritable but was 
somewhat withdrawn.  He also fished and attended church.  

In a December 2008 report, the private MA noted that she had seen 
the Veteran for follow-up of PTSD.  The report was again co-
signed by the private Ph.D.  She noted that the Veteran's wife 
had died in July 2008.  He had been caring for her as she was 
blind and had Alzheimer's disease.  He continued to exhibit 
significant distress as his PTSD continued as before.  

Analysis

Based on review of the entire claims file, the Board finds 
support for an initial evaluation of 50 percent for the Veteran's 
PTSD throughout the rating period on appeal.  Indeed, the 
clinical evidence, as detailed in pertinent part above, can be 
fairly characterized as showing consistent disturbance in 
motivation and mood.  Moreover, such evidence also reveals 
difficulty in establishing and maintaining effective work and 
social relationships.

While a 50 percent rating is found to be warranted, there is no 
support for an evaluation in excess of that amount.  Indeed, at 
no time during the rating period on appeal has the Veteran 
endorsed any suicidal or homicidal ideation.  Rather, such were 
expressly denied in August 2007 and upon VA examination in April 
2008.  Moreover, the medical evidence fails to reveal 
communication or thought process deficiencies.  Indeed, at the 
April 2008 VA examination, there was no impairment of thought 
processes or communication.  Moreover, both recent and remote 
memory recall were intact.  The evidence also fails to show near-
continuous panic, impaired impulse control, spatial 
disorientation, or, neglect of personal appearance, which are all 
among the criteria associated with the next-higher 70 percent 
evaluation.  

The Board does acknowledge the August 2007 findings of 
hypervigilance and hyperarousal that interfered with the 
Veteran's productivity at work.  However, to the extent such 
symptoms qualify as obsessional rituals, this symptom, standing 
alone, is not found to be a basis for a 70 percent rating 
assignment.  Indeed, the degree of occupational impairment is 
adequately addressed by the 50 percent rating now in effect 
throughout the appeal period.  

The examiner in August 2007 stated that the Veteran's symptoms 
interfered significantly with his personal, social, and 
professional life.  Again, the Board does not dispute that the 
Veteran's symptoms have impacted him both occupationally and 
socially, but in light of the specific findings, such impairment 
is most accurately reflected by the 50 percent award.  For 
example, as noted at the April 2008 VA examination, the Veteran 
had not required inpatient treatment,   did not currently take 
psychotropic medications, and significantly, could independently 
complete activities of daily living.  

It is also acknowledged that, per the August 2007 report, the 
Veteran would forget the names of his co-workers and also had 
problems with concentration.  However, impairment in short- and 
long-term memory is expressly contemplated by a 50 percent 
evaluation.

The Board further notes the discrepancy between the MA's GAF 
scores of 37 and the VA examiner's score of 67.  According to the 
GAF scale, the 37 score reflects some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family and is 
unable to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  The 67 score 
reflects some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.

In view of the clinical findings of record, the Board does not 
find the privately provided GAF scores are representative of the 
Veteran's symptoms for any portion of the rating period on 
appeal.  For example, to be accorded a score from 31 to 40, the 
Veteran would have to exhibit illogical or irrelevant speech, 
impairment in family relations, judgment, and thinking.  As 
indicated by the medical evidence of record, this severity of 
symptoms is simply not shown at any point in time, with the 
exception of a lone finding of impaired judgment.  In the absence 
of the other symptoms associated with a GAF score of 37, the 
Board does not afford such finding much probative weight.  By 
contrast, the higher score of 67 reflects mild symptoms such as 
depressed mood and insomnia and some difficulty in functioning, 
and the medical findings on both the private and VA reports 
corroborate such manifestations.  

While it is clear that the Veteran experiences manifestations of 
PTSD, the symptoms have not been shown to be severe enough to 
interfere with occupational and social functioning to such a 
level as to warrant a 70 percent rating.  The Veteran is not on 
medication and sees the MA on an intermittent basis of every 3-4 
months.  Until recently, he cared for his wife.  He has friends, 
fishes, and goes to church.  Additionally, the identified 
symptoms are generally contemplated by the criteria for a 50 
percent rating, which has been assigned in the instant decision.  

In sum, an evaluation of 50 percent, but no higher, for PTSD is 
warranted throughout the rating period on appeal.   The Board 
notes that in reaching this conclusion, the evidence is at least 
in equipoise, and the benefit of the doubt doctrine has been 
appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The above determination is based upon consideration of applicable 
rating provisions. It should also be pointed out that there is no 
showing that the Veteran's PTSD has reflected so exceptional or 
unusual a disability picture as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2009).  The symptoms of his disability have been 
accurately reflected by the schedular criteria. Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral for 
a determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD 
is granted, subject to governing criteria applicable to the 
payment of monetary benefits.
  

REMAND

With respect to the TDIU claim, the Board has determined that 
additional development is required.  

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16 (2009).  A finding of total 
disability is appropriate "when there is present any impairment 
of mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful occupation."  
38 C.F.R. §§ 3.340(a)(1), 4.15 (2009).

A total disability rating for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more.  If there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) 
(2009).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 38 
C.F.R. § 4.16(a), such case shall be submitted for extraschedular 
consideration in accordance with 38 C.F.R. § 3.321 (2009).

In this case, the Veteran is service-connected for the following: 
PTSD, rated as 30 percent disabling; diabetes mellitus, type II, 
with impotence an d mild non-proliferative diabetes retinopathy 
of both eyes, rated as 20 percent disabling; hypertensive 
vascular disease with headaches, rated as 10 percent disabling; 
residuals of fracture of the right clavicle, rated as 
noncompensable; metallic fragment of the left thigh, rated as 
noncompensable; and residuals of laceration of the right knee, 
rated as noncompensable.  A combined evaluation of 50 percent is 
in effect.  Thus, the Veteran does not meet the threshold 
requirements under 38 C.F.R. § 4.16(a).  However, the Veteran 
stated in May 2008 that he was unable to work because of his 
PTSD.  Moreover, a private examiner in February 2008 found that 
the Veteran was totally disabled and unemployable.  For these 
reasons, the Board finds that Extraschedular consideration under 
38 C.F.R. § 4.16(b) is in order here.  

Accordingly, the case is REMANDED for the following action:

1.	 Refer the matter to the Director, Compensation of 
Pension Service, for a determination as to whether 
the Veteran is unable to secure and follow a 
substantially gainful occupation by reason of his 
service-connected disabilities.

2.	 Upon completion of the above, readjudicate the 
issue on appeal and consider all evidence received 
since issuance of the most recent Supplemental 
Statement of the Case.  If any benefit sought on 
appeal remains denied, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and be provided 
an opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


